      Case 4:20-cv-00364-JM-PSH Document 13 Filed 05/26/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


MARCUS BROWN JR.                                                       PLAINTIFF

v.                           No: 4:20-cv-00364 JM-PSH

HAYES, et al.                                                         DEFENDANTS


                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris. No objections have

been filed. After carefully consideration, the Court concludes that the Proposed

Findings and Partial Recommendation should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT Brown’s claims against the Jefferson

County Sheriff’s Office are dismissed without prejudice for failure to state a claim

upon which relief may be granted.

      DATED this 26th day of May, 2020.




                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
